Citation Nr: 1519154	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-03 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right forearm scar.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009, July 2010, and December 2010 rating decisions of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, and Regional Office (RO) in Montgomery, Alabama.

The Veteran chose to participate in a video hearing with a Veterans Law Judge, which took place in January 2015.  He submitted additional evidence and waived initial RO review of the evidence.

The issue of service connection for ischemic heart disease has been raised by a September 2014 application for benefits, but the agency of original jurisdiction (AOJ) has not yet had the opportunity to complete adjudication of the claim.  Therefore, the Board does not have jurisdiction and refers to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

During the hearing, the Veteran testified that his TBI and sleep apnea were caused by his military service.  Specifically, the Veteran stated that he hit his head on two occasions during service.  He testified that he hit his head during a plane crash on the flight deck.  He has submitted evidence regarding the plane crash on October 6, 1970.  Additionally, his statements are consistent with his service and there is no evidence to contradict his statements.  The Veteran also stated that his sleep apnea was related to sleeping directly under the air conditioning exchange.  Furthermore, he stated that he has had trouble sleeping since service.  The Veteran is competent to report on his personal experiences.  The Veteran has been diagnosed with a TBI and sleep apnea.  Because there is at least an indication that the appellant's TBI and sleep apnea may be related to his service, the Board finds that a remand is required for this claim in order to afford the appellant a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

During the pendency of the claim, the rating schedule for evaluating scars was revised and amended.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  The Veteran's claim was received prior to October 23, 2008 (in April 2007) and he did not request review under the revised criteria.  Thus, the revised criteria are not for application in his case.  The relevant Rating Schedule allows for disability ratings for scars that are deep or that cause limitation of motion of a certain size, scars that are superficial of a certain size, scars that are superficial and unstable, scars that are superficial and painful on examination, and scars that cause limitation of function of an affected part.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805 (2008).  On physical examination in February 2010, the examiner failed to indicate whether the Veteran's scar was painful on examination.  Accordingly, there is insufficient evidence to adjudicate the case and a new examination is required on remand.  

In addition, the Board finds that the issue of entitlement to an increased rating for PTSD is inextricably intertwined with the issue of entitlement to service connection for a TBI.  It is likely that the new TBI examination conducted on remand will garner information and evidence that may be relevant to the increased rating claim for PTSD on appeal, as an adequate TBI examination should include consideration of whether the residual TBI disability is manifested by psychiatric and/or neurobehavioral symptoms.  A positive decision relating to entitlement to service connection for TBI could affect which of the Veteran's psychiatric symptoms are contemplated in determining his ultimate disability evaluation.  Accordingly, the issue of an increased rating for PTSD is also remanded.

Lastly, the issue of entitlement to TDIU is potentially affected by the result of the other issues on appeal and the development sought.  Therefore, the TDIU claim will also be remanded as intertwined.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the TBI and sleep apnea claims.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether the Veteran's TBI had its onset during, or is otherwise related to service, to include hitting his head on two occasions during service.

The examiner is to provide an opinion as to whether the Veteran's sleep apnea had its onset during, or is otherwise related to service, to include sleeping directly under the air conditioning exchange.  The examiner must also comment on the Veteran's difficulty sleeping during and since service. 

2.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the claim for an increased evaluation for the Veteran's right forearm scar.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner must comment on the dimensions of the scar and whether there is pain on examination.

3.  Finally, readjudicate the appellant's claims, including the claim for TDIU and an increased evaluation for PTSD.  If any of the benefits sought on appeal remain denied, provide a supplemental statement of the case to the appellant and his representative, and an appropriate period of time in which to respond.  Then return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

